HUGHES, J., would grant.
CRICHTON, J., would grant and docket and assigns reasons.
GENOVESE, J., would grant and assigns reasons.
Crichton, J., would grant and docket and assigns reasons:
*285I would grant the plaintiff's writ and docket this matter to determine whether the trial court abused its discretion in denying his challenges for cause of certain jurors ultimately seated in this case. Several of the jurors demonstrated a particular opposition to personal injury lawsuits and/or acknowledged that they could not properly apply the preponderance of the evidence standard. Thus, I would grant this application to examine whether the voir dire "as a whole" indicates an abuse of discretion by the trial judge. See Riddle v. Bickford , 00-2408 (La. 5/15/01), 785 So.2d 795, 801.
GENOVESE, J., would grant this writ and assigns reasons
The issue presented in this case is whether the trial court abused its discretion in denying plaintiff's challenge for cause involving four prospective jurors. It is undisputed that upon the questioning of these four prospective jurors in this case, all four indicated that they were opposed to lawsuits for personal injuries; three of them indicated that they would not be able to apply the preponderance of the evidence standard to the facts of this case; and, two of them acknowledged that they would have difficulty being fair. Though there was a general attempt by the trial judge at rehabilitation of these four jurors, the transcript reveals that theses jurors were fairly well-entrenched and opinioned in their views. A general inquiry by the trial court to these prospective jurors as to whether he or she could follow the law, with no indication by the prospective jurors that he or she could not do so, does not purge potential bias and partiality.
With all due respect for the mindset of these four prospective jurors, I nevertheless conclude that plaintiff would not and could not obtain a fair trial with one or all of them on the jury panel. Thus, I find the trial court abused its discretion in not granting plaintiff's challenge for cause of these four prospective jurors.